                                                                              USDC SDNY
                                                                              DOCUMENT
                                                                              ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT
                                                                              DOC #:
SOUTHERN DISTRICT OF NEW YORK
                                                                              DATE FILED: 2/3/2020
------------------------------------------------------------X

GRACE BOZICK,
                                                                Civil Action No. 1:19-cv-4045-GHW
                                   Plaintiff,
        -against-
                                                                STIPULATED
CONAGRA FOODS, INC., CONAGRA BRANDS,                            CONFIDENTIALITY
INC. f/k/a and Successor in Interest to CONAGRA                 AGREEMENT AND
FOODS, INC.,                                                    PROTECTIVE ORDER

                                    Defendants.
------------------------------------------------------------X


GREGORY H. WOODS, District Judge:

        WHEREAS, all of the parties to this action (collectively, the “Parties” and each

individually, a “Party”) request that this Court issue a protective order pursuant to Federal Rule of

Civil Procedure 26(c) to protect the confidentiality of nonpublic and competitively sensitive

information that they may need to disclose in connection with discovery in this action;

        WHEREAS, the Parties, through counsel, agree to the following terms; and

        WHEREAS, this Court finds that good cause exists for issuance of an appropriately

tailored confidentiality order governing the pretrial phase of this action;

        IT IS HEREBY ORDERED that the Parties to this action, their respective officers, agents,

servants, employees, and attorneys, any other person in active concert or participation with any of

the foregoing, and all other persons with actual notice of this Order will adhere to the following

terms, upon pain of contempt:

                 1.       With respect to “Discovery Material” (i.e., information of any kind

produced or disclosed in the course of discovery in this action) that a person has designated as

“Confidential” pursuant to this Order, no person subject to this Order may disclose such



                                                        1
Confidential Discovery Material to anyone else except as expressly permitted hereunder:

               2.       The Party or person producing or disclosing Discovery Material (each,

“Producing Party”) may designate as Confidential only the portion of such material that it

reasonably and in good faith believes consists of:

               (a)      previously non-disclosed financial information (including without

                        limitation profitability reports or estimates, percentage fees, design fees,

                        royalty rates, minimum guarantee payments, sales reports, and sale

                        margins);

               (b)      previously non-disclosed material relating to ownership or control of any

                        non-public company;

               (c)      previously     non-disclosed    business    plans,    product-development

                        information, or marketing plans;

               (d)      any information of a personal or intimate nature regarding any individual;

                        or

               (e)      any other category of information given confidential status by this Court

                        after the date of this Order.

               3.        With respect to the Confidential portion of any Discovery Material other

than deposition transcripts and exhibits, the Producing Party or its counsel may designate such

portion as “Confidential” by: (a) stamping or otherwise clearly marking as “Confidential” the

protected portion in a manner that will not interfere with legibility or audibility; and (b)

producing for future public use another copy of said Discovery Material with the confidential

information redacted.

               4.       A Producing Party or its counsel may designate deposition exhibits or



                                                   2
portions of deposition transcripts as Confidential Discovery Material either by: (a) indicating on

the record during the deposition that a question calls for Confidential information, in which case

the reporter will bind the transcript of the designated testimony in a separate volume and mark it

as “Confidential Information Governed by Protective Order;” or (b) notifying the reporter and all

counsel of record, in writing, within 30 days after a deposition has concluded, of the specific

pages and lines of the transcript that are to be designated “Confidential,” in which case all

counsel receiving the transcript will be responsible for marking the copies of the designated

transcript in their possession or under their control as directed by the Producing Party or that

person’s counsel. During the 30-day period following a deposition, all Parties will treat the entire

deposition transcript as if it had been designated Confidential.

               5.      If at any time before the termination of this action a Producing Party

realizes that it should have designated as Confidential some portion(s) of Discovery Material that

it previously produced without limitation, the Producing Party may so designate such material by

notifying all Parties in writing. Thereafter, all persons subject to this Order will treat such

designated portion(s) of the Discovery Material as Confidential. In addition, the Producing Party

shall provide each other Party with replacement versions of such Discovery Material that bears

the “Confidential” designation within two business days of providing such notice.

               6.      Nothing contained in this Order will be construed as: (a) a waiver by a

Party or person of its right to object to any discovery request; (b) a waiver of any privilege or

protection; or (c) a ruling regarding the admissibility at trial of any document, testimony, or other

evidence.

               7.      Where a Producing Party has designated Discovery Material as

Confidential, other persons subject to this Order may disclose such information only to the




                                                 3
following persons:

              (a)    the Parties to this action, their insurers, and counsel to their insurers;

              (b)    counsel retained specifically for this action, including any paralegal,

                     clerical, or other assistant that such outside counsel employs and assigns to

                     this matter;

              (c)    outside vendors or service providers (such as copy-service providers and

                     document-management consultants) that counsel hire and assign to this

                     matter;

              (d)    any mediator or arbitrator that the Parties engage in this matter or that this

                     Court appoints, provided such person has first executed a Non-Disclosure

                     Agreement in the form annexed as Exhibit A hereto;

              (e)    as to any document, its author, its addressee, and any other person

                     indicated on the face of the document as having received a copy;

              (f)    any witness who counsel for a Party in good faith believes may be called to

                     testify at trial or deposition in this action, provided such person has first

                     executed a Non-Disclosure Agreement in the form annexed as Exhibit A

                     hereto;

              (g)    any person a Party retains to serve as an expert witness or otherwise

                     provide specialized advice to counsel in connection with this action,

                     provided such person has first executed a Non-Disclosure Agreement in

                     the form annexed as Exhibit A hereto;

              (h)    stenographers engaged to transcribe depositions the Parties conduct in this

                     action; and



                                                4
               (i)     this Court, including any appellate court, its support personnel, and court

                       reporters.

               8.      Before disclosing any Confidential Discovery Material to any person

referred to in subparagraphs 7(d), 7(f), or 7(g) above, counsel must provide a copy of this Order

to such person, who must sign a Non-Disclosure Agreement in the form annexed as Exhibit A

hereto stating that he or she has read this Order and agrees to be bound by its terms. Said counsel

must retain each signed Non-Disclosure Agreement, hold it in escrow, and produce it to opposing

counsel either before such person is permitted to testify (at deposition or trial) or at the

conclusion of the case, whichever comes first.

               9.      This Order binds the Parties and certain others to treat as Confidential any

Discovery Materials so classified. The Court has not, however, made any finding regarding the

confidentiality of any Discovery Materials, and retains full discretion to determine whether to

afford confidential treatment to any Discovery Material designated as Confidential hereunder.

All persons are placed on notice that the Court is unlikely to seal or otherwise afford confidential

treatment to any Discovery Material introduced into evidence at trial, even if such material has

previously been sealed or designated as Confidential.

               10.     In filing Confidential Discovery Material with this Court, or filing portions

of any pleadings, motions, or other papers that disclose such Confidential Discovery Material

(“Confidential Court Submission”), the Parties shall publicly file a redacted copy of the

Confidential Court Submission via the Electronic Case Filing System. In accordance with Rule

4(A) of the Court’s Individual Rules of Practice in Civil Cases, the Parties shall file an

unredacted copy of the Confidential Court Submission under seal with the Clerk of this Court,

and the Parties shall serve this Court and opposing counsel with unredacted courtesy copies of




                                                 5
the Confidential Court Submission. In accordance with Rule 4(A) of this Court’s Individual

Rules of Practice in Civil Cases, any Party that seeks to file Confidential Discovery Material

under seal must file an application and supporting declaration justifying—on a particularized

basis—the sealing of such documents. The parties should be aware that the Court will unseal

documents if it is unable to make “specific, on the record findings . . . demonstrating that closure

is essential to preserve higher values and is narrowly tailored to serve that interest.” Lugosch v.

Pyramid Co. of Onondaga, 435 F.3d 110, 120 (2d Cir. 2006).

               11.     Any Party who objects to any designation of confidentiality may at any

time before the trial of this action serve upon counsel for the Producing Party a written notice

stating with particularity the grounds of the objection. If the Parties cannot reach agreement

promptly, counsel for all affected Parties will address their dispute to this Court in accordance

with paragraph 2(C) of this Court’s Individual Practices.

               12.     Any Party who requests additional limits on disclosure (such as “attorneys’

eyes only” in extraordinary circumstances), may at any time before the trial of this action serve

upon counsel for the recipient Parties a written notice stating with particularity the grounds of the

request. If the Parties cannot reach agreement promptly, counsel for all affected Parties will

address their dispute to this Court in accordance with Rule 2(C) of this Court’s Individual Rules

of Practice in Civil Cases.

               13.     Recipients of Confidential Discovery Material under this Order may use

such material solely for the prosecution and defense of this action and any appeals thereto, and

not for any other purpose or in any other litigation proceeding. Nothing contained in this Order,

however, will affect or restrict the rights of any Party with respect to its own documents or

information produced in this action.



                                                 6
               14.     Nothing in this Order will prevent any Party from producing any

Confidential Discovery Material in its possession in response to a lawful subpoena or other

compulsory process, or if required to produce by law or by any government agency having

jurisdiction, provided that such Party gives written notice to the Producing Party as soon as

reasonably possible, and if permitted by the time allowed under the request, at least 10 days

before any disclosure. Upon receiving such notice, the Producing Party will bear the burden to

oppose compliance with the subpoena, other compulsory process, or other legal notice if the

Producing Party deems it appropriate to do so.

               15.     Each person who has access to Discovery Material designated as

Confidential pursuant to this Order must take all due precautions to prevent the unauthorized or

inadvertent disclosure of such material.

               16.     Within 60 days of the final disposition of this action—including all

appeals— all recipients of Confidential Discovery Material must either return it—including all

copies thereof— to the Producing Party, or, upon permission of the Producing Party, destroy such

material— including all copies thereof. In either event, by the 60-day deadline, the recipient must

certify its return or destruction by submitting a written certification to the Producing Party that

affirms that it has not retained any copies, abstracts, compilations, summaries, or other forms of

reproducing or capturing any of the Confidential Discovery Material. Notwithstanding this

provision, the attorneys that the Parties have specifically retained for this action may retain an

archival copy of all pleadings, motion papers, transcripts, expert reports, legal memoranda,

correspondence, or attorney work product, even if such materials contain Confidential Discovery

Material. Any such archival copies that contain or constitute Confidential Discovery Material

remain subject to this Order.



                                                 7
               17.        This Order will survive the termination of the litigation and will continue

to be binding upon all persons subject to this Order to whom Confidential Discovery Material is

produced or disclosed.

               18.        This Court will retain jurisdiction over all persons subject to this Order to

the extent necessary to enforce any obligations arising hereunder or to impose sanctions for any

contempt thereof.


SO STIPULATED AND AGREED.




Dated: January 31, 2020
       New York, New York

_/s/ Gary Certain______________________                 _/s/ Emily A. Ambrose_________________
Gary Certain, Esq. [GC-7509]                            Emily Ambrose, Esq.
Certain & Zilberg, PLLC                                 Blackwell Burke P.A.
488 Madison Avenue, 20th Floor                          431 South Seventh Street, Suite 2500
New York, New York 10022                                Minneapolis, MN 55415
Tel: (212) 687-7800                                     Tel: (612) 343-3263
certain@certainlaw.com                                  eambrose@blackwellburke.com

Attorneys for Plaintiff                                 Timothy J. McHugh, Esq.
                                                        Lavin, O’Neil, Ricci, Cedrone & DiSipio
                                                        P.C.
                                                        420 Lexington Avenue, Suite 2900
                                                        New York, NY 10170
                                                        Tel: (212)-319-6898
                                                        tmchugh@lavin-law.com

                                                        Attorneys for Defendants
       SO ORDERED.


Dated: February 3, 2020
New York, New York                                  GREGORY H. WOODS
                                                    United States District Judge




                                                    8
                                                                                              Exhibit A
                                                                            to Stipulated Confidentiality
                                                                         Agreement and Protective Order

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------X

GRACE BOZICK,
                                                                    Civil Action No. 1:19-cv-4045-GHW
                                   Plaintiff,
        -against-
                                                                    NON-DISCLOSURE
CONAGRA FOODS, INC., CONAGRA BRANDS,                                AGREEMENT
INC. f/k/a and Successor in Interest to CONAGRA
FOODS, INC.,

                                    Defendants.
------------------------------------------------------------X


                 I,                                                , acknowledge that I have read and

understand the Protective Order in this action governing the non-disclosure of those portions of

Discovery Material that have been designated as Confidential. I agree that I will not disclose

such Confidential Discovery Material to anyone other than for purposes of this litigation and that

at the conclusion of the litigation I will return all discovery information to the Party or attorney

from whom I received it. By acknowledging these obligations under the Protective Order, I

understand that I am submitting myself to the jurisdiction of the United States District Court for

the Southern District of New York for the purpose of any issue or dispute arising hereunder and

that my willful violation of any term of the Protective Order could subject me to punishment for

contempt of Court.



                                                                Name:
                                                                Date:



                                                        1
